Exhibit 10.7

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

SAR Award Agreement

 

--------------------------------------------------------------------------------

 

Award No.           

 

You (the “Participant”) are hereby awarded Share Appreciation Rights subject to
the terms and conditions set forth in this agreement (the “Award Agreement” or
“Award”) and in the Capital Trust, Inc. 2007 Long-Term Incentive Plan (“Plan”).
A copy of the Plan is attached as Exhibit A. A summary of the Plan appears in
its Prospectus, which is attached as Exhibit B. You should carefully review
these documents, and consult with your personal financial advisor, before
exercising this Award. This Award is conditioned on your execution of this Award
Agreement.

 

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below. In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the Board
of Directors (the “Board”) of Capital Trust, Inc. (the “Company”) or any
Committee appointed by the Board to administer the Plan, and shall (in the
absence of manifest bad faith or fraud) be final, conclusive and binding on all
parties, including you and your successors in interest. Capitalized terms are
defined in the Plan or in this Award Agreement.

 

1.                                       Specific Terms. This portion of your
Award is being granted pursuant to Section 7 of the Plan, and shall have the
following terms:

 

Name of Participant

 

 

 

 

 

 

 

Date of Award

 

 

 

 

 

 

 

Number of Shares measuring
the value of this SAR

 

 

                     Shares (“SAR Shares”).

 

 

 

 

Base Price for SARs

 

 

$          .           per Share.

 

 

 

 

Vesting

 

 

At the rate of     % on each of the next        [monthly] [quarterly] [annual]
anniversaries of the Award Date; subject to acceleration as provided in the Plan
and in Section 2 below, and to your Continuous Service not ending before the
vesting date.

 

 

 

 

Lifetime Transfers

 

 

o Allowed in accordance with Section 12(b) of the Plan.

 

o Not allowed.

 

2.                                       Accelerated Vesting; Change in
Corporate Control. To the extent you have not previously vested in your rights
with respect to this Award, your Award will become –

 

--------------------------------------------------------------------------------


 

(a)                                  100% vested if your Continuous Service ends
due to your death or “disability” within the meaning of Section 409A of the
Code;

 

(b)                                 100% if your Continuous Service ends due to
an Involuntary Termination that occurs within the twelve months following a
Change in Control.

 

3.                                       Vesting and Exercise of Your Award. No
Shares will be issued and no cash will be paid to you before your Award vests in
accordance with Section 1 or 2 above and is exercised. To the extent you have
vested in this Award, you may exercise it at any time and from time to time in
accordance with the Plan, using the exercise form attached hereto as Exhibit C.
The amount you receive upon exercise will equal the product of –

 

(a)                                  the number of SAR Shares that you designate
for exercise, and

 

(b)                                 the excess of 100% of the Fair Market Value
of a Share on the date of exercise over the Base Price stated in Section 1 above

 

4.                                       Form of Payments to You. The Company
will make any payment to you under this Award in the form of Shares, with cash
paid in lieu of fractional Shares. Any Shares that you receive will be free from
vesting restrictions (but subject to such legends as the Company determines to
be appropriate). Notwithstanding the foregoing, the Company will not issue Share
certificates to you unless you have made arrangements satisfactory to the
Compensation Committee to satisfy any applicable tax withholding obligations.
You may satisfy minimum withholding requirements through the surrender of Shares
that are both subject to this Award and that have a Fair Market  Value equal to
the minimum statutory tax withholding associated with the Shares giving rise to
the taxable income.

 

5.                                       Failure of Vesting Restrictions. By
executing this Award, you acknowledge and agree that if your Continuous Service
terminates under circumstances that do not result in accelerated vesting
pursuant to Section 2 above, you will irrevocably forfeit any and all unvested
rights under this Award, and this Award will immediately become null, void, and
unenforceable.

 

6.                                       Investment Purposes. By executing this
Award, you represent and warrant to the Company that any Shares issued to you
pursuant to this Award will be held for investment purposes only for your own
account and not with a view to, for resale in connection with, or with an intent
of participating directly or indirectly in, any distribution of such Shares
within the meaning of the Securities Act of 1933, as amended.

 

7.                                       Designation of Death Beneficiary.
Notwithstanding anything to the contrary contained herein or in the Plan,
following the execution of this Award Agreement, you may expressly designate a
death beneficiary (the “Beneficiary”) to your interest in the SAR awarded
hereby. You shall designate the Death Beneficiary by completing and executing a
designation of death beneficiary agreement substantially in the form attached
hereto as Exhibit D (the “Designation of Death Beneficiary”) and delivering an
executed copy of the Designation of Death Beneficiary to the Company. In the
absence of a valid death beneficiary designation, your estate will be treated as
your death beneficiary of this Award in the event of your death while it is
outstanding.

 

2

--------------------------------------------------------------------------------


 

8.                                       Restriction of Transfer. If lifetime
transfers are allowed under Section 1, your rights under this Award Agreement
may not be sold, pledged, or otherwise transferred without the prior written
consent of the Compensation Committee. Notwithstanding the foregoing, you may
transfer this Award Agreement.

 

(i)                                   by instrument to an inter vivos or
testamentary trust (or other entity) in which each beneficiary is a permissible
gift recipient, as such is set forth in subsection (ii) of this Section, or

 

(ii)                                by gift to charitable institutions or by
gift or transfer for consideration to any of the following relatives of yours
(or to an inter vivos trust, testamentary trust or other entity primarily for
the benefit of the following relatives of yours): any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, domestic
partner, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.

 

Any transferee of your rights shall succeed to and be subject to all the terms
of this Award Agreement and the Plan.

 

9.                                       Conditions on Issuance of Shares;
Transfer Restrictions. Notwithstanding any other provision of the Plan or of
this Award Agreement: (i) the Committee may condition your receipt of Shares on
your execution of a shareholder agreement imposing terms generally applicable to
other similarly-situated employee-shareholders; and (ii) any Shares issued
pursuant to this Award Agreement shall be non-transferable.

 

10.                                 Taxes. Except to the extent otherwise
specifically provided in another document establishing contractual rights for
you, by signing this Award Agreement, you acknowledge that you shall be solely
responsible for the satisfaction of any taxes that may arise pursuant to this
Award (including taxes arising under Sections 409A or 4999 of the Code), and
that neither the Company nor the Administrator shall have any obligation
whatsoever to pay such taxes or otherwise indemnify or hold you harmless from
any or all of such taxes.

 

11.                                 Notices. Any notice or communication
required or permitted by any provision of this Award Agreement to be given to
you shall be in writing and shall be delivered electronically, personally, or
sent by certified mail, return receipt requested, addressed to you at the last
address that the Company had for you on its records. Each party may, from time
to time, by notice to the other party hereto, specify a new address for delivery
of notices relating to this Award Agreement. Any such notice shall be deemed to
be given as of the date such notice is personally delivered or properly mailed.

 

12.                                 Binding Effect. Except as otherwise provided
in this Award Agreement or in the Plan, every covenant, term, and provision of
this Award Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective legatees, legal representatives, successors,
transferees, and assigns.

 

3

--------------------------------------------------------------------------------


 

13.                                 Modifications. This Award Agreement may be
modified or amended at any time, in accordance with Section 15 of the Plan and
provided that you must consent in writing to any modification that adversely and
materially affects any rights or obligations under this Award Agreement (with
such an affect being presumed to arise from a modification that would trigger a
Section 409A violation of the Code).

 

14.                                 Headings. Section and other headings
contained in this Award Agreement are for reference purposes only and are not
intended to describe, interpret, define or limit the scope or intent of this
Award Agreement or any provision hereof.

 

15.                                 Severability. Every provision of this Award
Agreement and of the Plan is intended to be severable. If any term hereof is
illegal or invalid for any reason, such illegality or invalidity shall not
affect the validity or legality of the remaining terms of this Award Agreement.

 

16.                                 Counterparts. This Award Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.

 

17.                                 Plan Governs. By signing this Award
Agreement, you acknowledge that you have received a copy of the Plan and that
your Award Agreement is subject to all the provisions contained in the Plan, the
provisions of which are made a part of this Award Agreement and your Award is
subject to all interpretations, amendments, rules and regulations which from
time to time may be promulgated and adopted pursuant to the Plan. In the event
of a conflict between the provisions of this Award Agreement and those of the
Plan, the provisions of the Plan shall control.

 

18.                                 Not a Contract of Employment. By executing
this Award Agreement you acknowledge and agree that (i) any person who is
terminated before full vesting of an award, such as the one granted to you by
this Award, could claim that you were terminated to preclude vesting; (ii) you
promise never to make such a claim; (iii) nothing in this Award Agreement or the
Plan confers on you any right to continue an employment, service or consulting
relationship with the Company, nor shall it affect in any way your right or the
Company’s right to terminate your employment, service, or consulting
relationship at any time, with or without Cause; and (iv) the Company would not
have granted this Award to you but for these acknowledgements and agreements.

 

19.                                 Employment Agreement Provision  [OPTION IF
EMPLOYEE HAS AN EMPLOYMENT AGREEMENT]  By executing this Award, you acknowledge
and agree that your rights upon a termination of employment before full vesting
of this Award will be determined under Section            of your employment
agreement with the Company and                                                 ,
dated as of                                        , 20    .

 

20.                                 Securities Law Restrictions. Regardless of
whether the offering and sale of SARs or Shares under the Plan have been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or have been registered or qualified under the securities laws of any state, the
Company at its discretion may impose restrictions upon the sale, pledge or other
transfer of such Shares (including the placement of appropriate legends on stock
certificates

 

4

--------------------------------------------------------------------------------


 

or the imposition of stop-transfer instructions) if, in the judgment of the
Company, such restrictions are necessary or desirable in order to achieve
compliance with the Securities Act or the securities laws of any state or any
other law or to enforce the intent of this Award.

 

21.                                 Long-term Consideration for Award.
[OPTIONAL] The terms and conditions set forth in Exhibit E are hereby
incorporated by reference and made an integral part of this Award Agreement. An
invalidation of all or part of Exhibit E, or your commencement of litigation to
invalidate, modify, or alter the terms and conditions set forth in Exhibit E,
shall cause this Award to become null, void, and unenforceable.

 

22.                                 Governing Law. The laws of the State of New
York shall govern the validity of this Award Agreement, the construction of its
terms, and the interpretation of the rights and duties of the parties hereto.

 

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is being made under
and governed by the terms and conditions of this Award and the Plan.

 

 

 

CAPITAL TRUST, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

The undersigned Participant hereby accepts the terms of this Award and the Plan.

 

 

 

By:

 

 

 

 

Name of Participant:

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Document

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Prospectus

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Form of Share Appreciation Rights Exercise

 

--------------------------------------------------------------------------------

 

Attention:                                         Capital Trust, Inc.

410 Park Avenue

New York, NY 10022

 

Dear Sir or Madam:

 

The undersigned elects to exercise his/her Share Appreciation Rights with
respect to            shares of Common Stock of Capital Trust, Inc. (the
“Company”) under and pursuant to an SAR Agreement dated as of
                            .

 

The undersigned recognizes and agrees that the Company will satisfy its
obligations arising from this exercise notice through issuing shares of its
Common Stock (net of  shares of Common Stock having a Fair Market Value equal to
the minimum statutory taxes and withholding due; except to the extent the
undersigned pays cash herewith to settle such obligations). The name or names to
be on the stock certificate or certificates and the address and Social Security
Number of such person(s) shall be as follows:

 

Name:                                                                                                                                                                                                     

 

Address:
                                                                                                                                                                                 

 

Social Security Number
                                                                                                                                                          

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Date

 

 

SAR Holder

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Designation of Death Beneficiary

 

--------------------------------------------------------------------------------

 

In connection with the Awards designated below that I have received pursuant to
the Plan, I hereby designate the person specified below as the death beneficiary
upon my death of my interest in Awards as defined in the Company’s 2007
Long-Term Incentive Plan (the “Plan”). This designation shall remain in effect
until revoked in writing by me.

 

Name of Death Beneficiary:

 

Address:

 

Social Security No.:

 

This death beneficiary designation relates to any and all of my rights under the
following Award or Awards:

 

o           any Award that I have received or ever receive under the Plan.

 

o        the                                    Award that I received pursuant
to an award agreement dated                        ,          between myself and
the Company.

 

I understand that this designation operates to entitle the above named death
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of death beneficiary executed
by me on a later date. In the absence of a valid death beneficiary designation,
my estate will be treated as the beneficiary of this Award in the event of my
death while it is outstanding.

 

 

Date:

 

 

 

 

 

By:

 

 

 

Name of Participant

 

 

 

 

Sworn to before me this

 

        day of                         , 200  

 

 

 

 

Notary Public

 

County of                           

 

State of                          

 

 

--------------------------------------------------------------------------------


EXHIBIT E

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Long-Term Consideration and

Company Recovery for Breach

 

--------------------------------------------------------------------------------

 

By signing and accepting your Award Agreement, you recognize and agree that the
Company’s key consideration in granting this Award is securing your long-term
commitment to serve as its                   [include job title or description]
who will advance and promote the Company’s business interests and objectives.
Accordingly, you agree that this Award shall be subject to the terms and
conditions set forth in Section 25 of the Plan (relating to the termination,
rescission, and recapture if you violate certain commitments made therein to the
Company), as well as to the following terms and conditions as material and
indivisible consideration for this Award:

 

(a)           Fiduciary Duty. During your employment with the Company you shall
devote your full energies, abilities, attention and business time to the
performance of your job responsibilities and shall not engage in any activity
which conflicts or interferes with, or in any way compromises, your performance
of such responsibilities.

 

(b)           Confidential Information. You recognize that by virtue of your
employment with the Company, you will be granted otherwise prohibited access to
confidential information and proprietary data which are not known, and not
readily accessible to the Company’s competitors. This information (the
“Confidential Information”) includes, but is not limited to, current and
prospective customers; the identity of key contacts at such customers;
customers’ particularized preferences and needs; marketing strategies and plans;
financial data; personnel data; compensation data; proprietary procedures and
processes; and other unique and specialized practices, programs and plans of the
Company and its customers and prospective customers. You recognize that this
Confidential Information constitutes a valuable property of the Company,
developed over a significant period of time and at substantial expense.
Accordingly, you agree that you shall not, at any time during or after your
employment with the Company, divulge such Confidential Information or make use
of it for your own purposes or the purposes of any person or entity other than
the Company.

 

(c)           Non-Solicitation of Customers. You recognize that by virtue of
your employment with the Company you will be introduced to and involved in the
solicitation and servicing of existing customers of the Company and new
customers obtained by the Company during your employment. You understand and
agree that all efforts expended in soliciting and servicing such customers shall
be for the permanent benefit of the Company. You further agree that during your
employment with the Company you will not engage in any conduct which could in
any way jeopardize or disturb any of the Company’s customer relationships. You
also recognize the Company’s legitimate interest in protecting, for a reasonable
period of time after your employment with the Company, the Company’s customers.
Accordingly, you agree that, for a period beginning on the date hereof and
ending one (1) year after termination of your employment with the Company,
regardless of the reason for such termination, you shall not, directly or
indirectly, without the prior written consent of the Chairman of the Company,
market, offer, sell or otherwise furnish

 

--------------------------------------------------------------------------------


 

any products or services similar to, or otherwise competitive with, those
offered by the Company to any customer of the Company.

 

(d)           Non-Solicitation of Employees. You recognize the substantial
expenditure of time and effort which the Company devotes to the recruitment,
hiring, orientation, training and retention of its employees. Accordingly, you
agree that, for a period beginning on the date hereof and ending two (2) years
after termination of your employment with the Company, regardless of the reason
for such termination, you shall not, directly or indirectly, for yourself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company.

 

(e)           Non-Competition. <IF DESIRED, PHJW TO CUSTOMIZE TO CONFORM WITH
APPLICABLE LAW.>

 

(f)            Survival of Commitments; Potential Recapture of Award and
Proceeds. You acknowledge and agree that the terms and conditions of this
Section regarding confidentiality and non-solicitation [and non-competition]
shall survive both (i) the termination of your employment with the Company for
any reason, and (ii) the termination of the Plan, for any reason. You
acknowledge and agree that the grant of Share Appreciation Rights in this Award
Agreement is just and adequate consideration for the survival of the
restrictions set forth herein, and that the Company may pursue any or all of the
following remedies if you either violate the terms of this Section or succeed
for any reason in invalidating any part of it (it being understood that the
invalidity of any term hereof would result in a failure of consideration for the
Award):

 

(i)                                   declaration that the Award is null and
void and of no further force or effect;

 

(ii)                                recapture of any cash paid or Shares issued
to you, or any designee or beneficiary of you, pursuant to the Award;

 

(iii)                             recapture of the proceeds, plus reasonable
interest, with respect to any Shares that are both issued pursuant to this Award
and sold or otherwise disposed of by you, or any designee or beneficiary of you.

 

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.

 

(g)           Acknowledgement. You acknowledge and agree that your adherence to
the foregoing requirements will not prevent you from engaging in your chosen
occupation and earning a satisfactory livelihood following the termination of
your employment with the Company.

 

--------------------------------------------------------------------------------